Asch, J. (dissenting).
I would affirm the conviction herein. While I agree with Justice Sullivan, in his concurrence, that the jury was properly charged as to the "scienter” requirement with respect to the weight element in accordance with the statute (see, People v Ryan, 82 NY2d 497), I believe that the evidence was sufficient to satisfy the element of defendant’s "knowing” unlawful possession of an amount of cocaine in excess of 500 milligrams.
Upon defendant’s arrest, fifty vials of cocaine were recovered from his person, and there was evidence before the jury that the aggregate weight of the cocaine was almost three times the 500 milligram threshold. An analysis of one grain revealed 86% pure cocaine. The very number of vials possessed by the defendant and their aggregate weight was sufficient for the jury to conclude beyond a reasonable doubt that defendant was "knowingly” in possession of an amount of cocaine in excess of 500 milligrams. Even if (roughly measured) the vials contained only one-third cocaine, the threshold of 500 milligrams would have been reached. Certainly, the large number of vials and their weight entitled the jury to find defendant knew he was in possession of at least 500 milligrams of cocaine.